Order entered October 7, 2020




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-00018-CV

                        MICHAEL SUTTON, Appellant

                                      V.

           OCTAPHARMA PLASMA INCORPORATED, Appellee

                On Appeal from the 68th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DC-18-06879

                                    ORDER

      Before the Court is appellee’s October 6, 2020 unopposed second motion for

an extension of time to file its brief on the merits. We GRANT the motion and

extend the time to November 16, 2020. We caution appellee that further extension

requests will be disfavored.


                                           /s/   KEN MOLBERG
                                                 JUSTICE